986 So.2d 1289 (2008)
STATE of Florida, Petitioner,
v.
Zachery Antonio DENEGALL, Respondent.
No. SC07-1600.
Supreme Court of Florida.
July 10, 2008.
Bill McCollum, Attorney General, Tallahassee, Florida, and Robert J. Krauss, Assistant Attorney General, Bureau Chief, and Ronald Napolitano, Assistant Attorney General, for Petitioner.
No appearance for Respondent.
PER CURIAM.
We have for review Denegall v. State, 975 So.2d 505 (Fla. 2d DCA 2007), in which the Second District Court of Appeal cited as authority its decision in Griffin v. State, 946 So.2d 610 (Fla. 2d DCA 2007), quashed, 980 So.2d 1035 (Fla.2008), and, as it had done in Griffin, certified conflict with the First District Court of Appeal's decision in Ridgeway v. State, 892 So.2d 538 (Fla. 1st DCA 2005), approved by Griffin v. State, 980 So.2d 1035 (Fla.2008). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We stayed proceedings in this case pending disposition of Griffin. We have since decided Griffin, in which we quashed in part the Second District Court's underlying *1290 Griffin decision and approved the First District Court's Ridgeway decision. See Griffin v. State, 980 So.2d 1035 (Fla. 2008). We thus issued an order directing respondent in the present case to show cause why we should not exercise jurisdiction, quash the Second District Court's Denegall decision, and remand for reconsideration in light of our decision in Griffin. Respondent did not respond to that order, thereby constructively conceding that we should so proceed.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Second District Court for reconsideration upon application of this Court's decision in Griffin.
It is so ordered.
QUINCE, C.J., and WELLS, ANSTEAD, PARIENTE, LEWIS, CANTERO, and BELL, JJ., concur.